Citation Nr: 0431749	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-24 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from July 1990 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The veteran testified before the undersigned at 
a hearing held at the RO in May 2003.  This case was remanded 
by the Board in October 2003 for further development; it was 
returned to the Board in October 2004.


FINDING OF FACT

The veteran's PTSD is manifested by anxiety, depression, 
suicidal ideation without plan, paranoid ideation, impaired 
impulse control, ritualistic behavior, isolative tendencies, 
difficulty in maintaining relationships and complaints of 
amnesia, but not by any symptoms productive of total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

A June 2000 rating decision granted service connection for 
PTSD.  The record reflects that the veteran was provided with 
notice of the June 2000 rating decision, and was provided 
(following his disagreement with the initial evaluation 
assigned) with a statement of the case in August 2000 which 
notified him of the issue addressed, the evidence considered, 
the adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The statement of the case specifically advised 
the veteran of the criteria for obtaining a higher rating for 
psychiatric disability.  The veteran was advised by VA, via 
October 2001 and April 2004 correspondences, of what evidence 
VA would obtain on his behalf and of what evidence he was 
responsible for submitting.  The correspondences also 
suggested submitting any relevant evidence in his possession.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The record 
reflects that June 2002 and June 2004 supplemental statements 
of the case provided the veteran with the regulations 
implementing the VCAA.  The Board also notes that the 
veteran's claim was re-adjudicated in a June 2002 
supplemental statement of the case following the October 2001 
correspondence, and in a June 2004 supplemental statement of 
the case following the April 2004 correspondence.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate his claim.  Moreover, and as noted above, the 
October 2001 and April 2004 correspondences notified the 
veteran as to which evidence would be obtained by him and 
which evidence would be retrieved by VA.  It is clear from 
submissions by and on behalf of the veteran that he is fully 
conversant with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which he authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  In 
this regard the Board notes that the record contains certain 
service medical and personnel records, private medical 
records for April 1998 to September 2002; and VA treatment 
records for November 1999 to December 2002.  The Board notes 
that it is unclear if the veteran's complete service medical 
records are on file.  His records were for a time in the 
possession of his service department's appellate leave 
activity, and the Records Management Center has indicated 
that no records for the veteran are available.  Nevertheless, 
pertinent records concerning the veteran's psychiatric 
disability have been received directly from the veteran's 
service hospitals, and also from the veteran himself.  The 
Board also points out that the instant appeal concerns the 
proper initial evaluation assignable for PTSD, and that the 
veteran was afforded examinations in November 2001 and April 
2004 to determine the severity of his psychiatric disorder.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's service-connected PTSD.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then-current severity of the disorder.  
Compare Francisco, supra.  In Fenderson, the United States 
Court of Appeals for Veterans Claims (Court) also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.

Factual background

Briefly, as noted in the Introduction, the veteran's period 
of service ended in June 1999.  Service connection for PTSD 
(with depression) was granted in June 2000, evaluated as 30 
percent disabling effective June 26, 1999.  The evaluation 
assigned the disability was increased to 70 percent disabling 
in June 2004, effective June 26, 1999.  The 70 percent 
evaluation has remained in effect since that time.

Service medical records for the veteran show that he was 
diagnosed with PTSD and major depression following admission 
for complaints of depressive symptoms and suicidal ideation.  
He reported that he was sexually assaulted by three males 
earlier in service, and that he was experiencing symptoms 
associated with the assault including nightmares, flashbacks, 
intrusive thoughts, insomnia, irritability, hypervigilance, 
anhedonia, and suicidal ideation without plan.  Mental status 
examination showed that the veteran was alert and oriented, 
and appropriately dressed with no psychomotor aberrations.  
His speech was normal, but his mood was dysphoric and his 
affect restricted.  His thought processes were linear and 
goal directed, without delusional content.  He denied any 
hallucinations or suicidal or homicidal ideations.  His 
judgment and impulse control were described as fair.  There 
was no evidence of psychosis, although he reported 
experiencing forgetfulness.  Service personnel records show 
that he was successfully prosecuted for repeatedly making 
harassing phone calls to males.  

On file are private medical records for April 1998 to 
September 2002, which include 1998 evaluation reports from 
Drs. E. Gonzalez, P. Indukuri and K. Wortz.  The records 
document complaints of depression, suicidal ideations, memory 
problems, dissociative episodes, anhedonia, and 
hypervigilance.  The records show that the veteran was 
hospitalized in April 1998 for psychiatric problems, at which 
time he was incapable of maintaining personal hygiene without 
assistance; he was assigned a Global Assessment of 
Functioning (GAF) score of 11-20, with an estimated GAF score 
for the prior year of 61-70.  Subsequent mental status 
examinations showed that he presented as alert and oriented, 
with a neat and clean appearance.  His affect was depressed 
and his affect ranged from flat to anxious, but no 
significant thought disturbances were evident, no evidence of 
psychosis was present, and his speech was normal.  The 
veteran denied any homicidal ideation, and he presented as 
logical and coherent.  Pertinent diagnoses included PTSD, 
major depression, and dissociative disorder.  The treatment 
notes show that the veteran reported employment as a surgical 
technician, and that while he was initially doing well in 
that position, he was placed on a leave of absence in 1998 
and eventually quit after an arrest for harassment of high 
school students; he denied any recollection of harassing the 
students.  The treatment notes record the veteran's 
contention that he has amnesia at times.  The veteran 
reported that his family relationships were good and that he 
played sports.  He also reported that he had a female friend, 
although he was now sexually oriented toward men.  The 
records show that following his 1998 hospitalization the 
veteran was assigned a GAF score of 45.

Received in November 1998 was a statement by J.S., a service 
comrade, who indicates that he noticed that the veteran in 
1992 became withdrawn with depressive symptoms.

On file are VA treatment records for November 1999 to 
December 2002 which document complaints including feelings of 
anxiety in crowds or around males, nightmares, paranoid 
ideation and hypervigilance.  He denied any suicidal or 
homicidal ideations, or any hallucinations.  The veteran was 
alert and oriented.  His affect ranged from flat to 
depressed, and his mood was depressed.  He was able to 
abstract and concentrate adequately, and no abnormal thought 
processes or memory deficits were evident.  No psychomotor 
agitation was present, and his judgment was described as 
good.  The veteran reported that he sometimes socialized with 
several close friends, but that he also tended to isolate 
himself from those friends.  He indicated that his 
relationship with his family was unimpaired.  He explained 
that he experienced difficulty with male relationships, and 
was aggressive in intimate situations.  He reported that he 
was able to work, but with difficulty, and that he 
experienced panic attacks even at work.  Treatment notes for 
2002 show that he reported receiving a bad evaluation at work 
on account of medical problems including insomnia, although 
he also noted that he missed work secondary to other 
disorders.  The veteran was assigned GAF scores ranging from 
55 to 75.

The veteran was afforded a VA fee basis examination in 
November 2001, at which time he reported experiencing severe 
depression, nightmares, and paranoia, as well as a dislike of 
crowds and people.  He indicated that while he at one point 
was doing well at work and even had a girlfriend, he was 
thereafter jailed for harassing boys.  He reported that he 
made one suicide attempt in the past, and was still depressed 
enough to sometimes miss work.  He indicated that he recently 
started attending church.  The examiner noted that the 
veteran was a homosexual male with a history of attempting to 
pick up partners at clubs and subsequently abandoning the 
partner, resulting in the lack of any sustained 
relationships.  Mental status examination revealed that the 
veteran was alert and oriented, and informally dressed.  He 
was coherent, and logical, without any evidence of psychosis 
or organicity.  The examiner noted that the veteran reported 
experiencing periods of amnesia while thinking of his rape in 
service.  The examiner also noted the presence of paranoid 
persecutory ideations.  No memory impairment was identified, 
and the veteran was able to concentrate.  The veteran 
expressed suicidal ideation without an active plan, but he 
denied any homicidal ideation.  The examiner diagnosed PTSD 
with major depression, and chronic anxiety disorder.  The 
examiner concluded that the veteran was experiencing severe 
depression and anxiety and was working "at about a 50-50% 
level."

On file are several statements from family members, co-
workers, and acquaintances of the veteran received in May 
2003.  Summarized, the statements indicate that the veteran 
experiences sudden personality changes, is occasionally 
unable to perform his work duties, has been placed on 
probation and denied merit increases, and rarely attends 
family events.

At his May 2003 hearing before the undersigned, the veteran 
testified that he was experiencing depression, anxiety, 
anhedonia, and nightmares, as well as memory problems he 
described as dissociative episodes.  He indicated that he 
experienced daily suicidal thoughts, but has made only one 
suicide attempt.  The veteran testified that he was placed on 
probation twice at work and lost raises on account of 
absences; he indicated that since August 2002 he was no 
longer on probation, but was now required to have a physician 
document any absence.  The veteran testified that he has 
missed up to 75 days of work between 2001 and 2002.  He 
indicated that he maintains a good relationship with his 
family and has a friend, although he explained that he was 
isolated and maintained no other contacts.

The veteran was afforded a VA examination in April 2004, at 
which time he complained of psychiatric symptoms including 
depression, daily suicidal ideation without plan, insomnia, 
nightmares flashbacks, emotional numbing, and anxiety when 
being touched.  He denied any homicidal ideation or 
hallucinations, but indicated that he was constantly alert 
and feels as if he is being watched.  He also reported 
experiencing periods of amnesia.  He veteran reported that he 
was employed as a surgical technician at a hospital, and that 
since a recent change in supervisors he was experiencing a 
better working relationship.  He indicated that he still had 
missed work over the past year due to PTSD symptoms, as well 
as for another disability, but was able to perform his work 
duties.  He explained that his co-workers were more 
understanding of his needs now.  The veteran reported that he 
avoids those nightclubs with males of a certain age that 
remind him of his assailants in service, and he indicated 
that when he does engage in sex with a male he tends to 
become aggressive and abusive in language; the examiner 
described this verbal aggression as akin to an assault, 
although the veteran denied any history of violence.  The 
veteran further explained that he was no longer attracted to 
females, and was only attracted to males for the purpose of 
taking revenge for his service experiences.  He noted that he 
had one good female friend (a co-worker) who prevents him 
from engaging in any sexual relationships with males.  He 
also indicated that he interacts with his siblings and that 
he plays volleyball in two different leagues, although he 
also explained that he has become more socially isolated.

On mental status examination the veteran presented as neatly 
dressed and groomed, and his mood and affect were level.  His 
speech was normal and coherent, and no psychotic symptoms 
were identified, other than for his reported lapses of memory 
and feelings of persecution.  He was oriented and his memory 
was intact.  The veteran reported experiencing daily suicidal 
thoughts, as well as panic attacks.  He also explained that 
he sometimes did not work on account of depression.  The 
veteran also described experiencing ritualistic behaviors as 
well as impaired impulse control in that he felt compelled to 
avenge his service assault.  The examiner noted that the 
veteran reported experiencing sleep problems which affected 
his ability to work.  The examiner assigned the veteran a GAF 
score of 48.  

In several statements on file the veteran reports that his 
psychiatric symptoms include paranoia, suicidal ideations, 
depression, anxiety attacks, forgetfulness, dissociative 
episodes and difficulty with establishing relationships.  He 
notes that he experiences panic attacks at work and has 
missed several months of work each year, but that his 
supervisors and co-workers are aware of his difficulties.  He 
explained that in 2002 he was placed on probation for 
excessive absences, that the probation period was extended, 
and that he is now required to provide a medical 
justification for his absences, although he notes that he has 
other medical conditions which cause his absences from work.

Analysis

The RO rated the veteran's PTSD under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under Diagnostic Code 9411, a 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

After reviewing the record, the Board concludes that the 
veteran is not entitled to a rating in excess of 70 percent 
for PTSD.  In this regard the record reflects that the 
veteran's psychiatric symptoms include frequent suicidal 
ideation, ritualistic behavior, near constant panic and 
depression, impaired impulse control, and periods of amnesia.  
Notably, however, while he has daily suicidal ideation and a 
history of one suicide attempt (while in service), his 
suicidal ideations are without plan, and he has not attempted 
to hurt himself since service.  Moreover, while he describes 
himself as aggressive when engaged in homosexual encounters, 
he has specifically indicated that his aggression is limited 
to verbal abuse, and has denied any history of violence, or 
even homicidal ideation.  The veteran has also indicated that 
he uses a friend to assist in eliminating his sexual contacts 
with males, and there is otherwise no indication that the 
veteran is in persistent danger of hurting himself or others.  

In addition, while the veteran reports paranoid ideation, his 
thought processes have been consistently described as 
coherent and logical, no speech abnormalities have been 
identified, and the veteran has denied any hallucinations.  
Moreover, although he reports episodes of amnesia which he 
describes as dissociative, his memory has been intact when 
examined, and he has consistently been described as alert and 
oriented.  The Board notes that the veteran at one point 
indicated that the amnesia tends to occur when he is 
ruminating over his service assault, and that his physicians 
have noted that he is able to concentrate and focus on tasks 
when desired, despite his frequent ruminations.  

Although the veteran clearly presented in a decompensated 
state in April 1998 when he was hospitalized, once discharged 
he consistently presented as neatly groomed, and otherwise 
without any indication of difficulty in maintaining personal 
hygiene or in performing any other activities of daily 
living.  The Board also notes that while he was prosecuted 
twice for the harassment of males, he has not since exhibited 
any behavior remotely describable as grossly inappropriate.  
The Board also notes in this regard that his judgment has 
been consistently described as fair to good.

While the veteran reports experiencing difficulty at work, 
the Board points out that he has been employed on a 
relatively consistent basis as a surgical technician since 
his discharge from service.  In addition, while he was placed 
on probation at one point for his excessive absences, the 
record reflects that he nevertheless was retained by his 
employer, and recently experienced a significant improvement 
in his working conditions.  The Board also notes that while 
he reports increased isolation from others, he nevertheless 
maintains at least one close friendship, describes his family 
relationships as good, and participates to some extent in 
sports.

In short, the evidence on file does not show that the veteran 
experiences total occupation or social impairment, or that he 
experienced gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or severe memory loss, or that he is a danger to 
himself or to others.  The Board notes that, with the 
exception of the April 1998 period of hospitalization, the 
veteran has been assigned GAF scores supportive of no more 
than a 70 percent evaluation.  Specifically, his assigned GAF 
scores have ranged from 45 to 75.  GAF scores ranging between 
41 and 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging between 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  See 
generally, Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.), p. 32) (DSM-IV).   

In light of the above, the Board concludes that the evidence 
does not show total occupational or social impairment.  
Accordingly, the Board concludes that an evaluation in excess 
of 70 percent for PTSD is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2004).  Although the veteran reports that he 
has been placed on probation in the past, that he has lost 
raises, and that he is now required to justify any absences 
on account of his psychiatric disability, the Board points 
out that he has other disorders, including the residuals of a 
brain lesion, which clearly account for many of his absences.  
In any event, the record reflects that he has been employed 
on a steady basis for many years, and that he reports his 
employer is now more accommodating of his PTSD.  Moreover, 
the veteran's treating and examining physicians have largely 
assigned him GAF scores that do not suggest marked 
interference with employability.

In addition, there is no evidence that the veteran's 
psychiatric disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996) ; Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 

The Board lastly notes that the RO, in granting the veteran's 
claim for service connection for PTSD, assigned the veteran 
an effective date for the grant of service connection of June 
26, 1999.  The Board has reviewed the evidence on file and 
concludes that the underlying level of severity for the 
veteran's PTSD has remained at the 70 percent level, but no 
more, since the award of service connection.  For the reasons 
enumerated above, and because there is no indication of 
greater disability than that described above during the 
period beginning June 26, 1999, a higher rating is not 
warranted for any time since the award of service connection.  
See Fenderson v. West, 12 Vet. App. 119 (1999).



ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.






	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



